DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
The Amendment filed 09 November 2022 has been received and considered.
Claims 1-19 are pending.
This Action is Final.

Claim Rejections - 35 USC § 112
The rejection of claims 1-17 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, are withdrawn based on the filed amendment.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-3, 6-10, 12, 14-17, and 19 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Hu et al. (US 20200322128).
As per claims 1, 14, 16, and 17, Hu et al. discloses an assembly, storage, and method for verifying a transaction in a blockchain database, the method comprising: (b) generating by a proof device a proof that there is a valid block published in said database which contains descriptive data of said transaction (see paragraph [0063] where the node 410 generates a proof which contains descriptions of the transaction as described in paragraph [0065]); 
(c) transmitting of at least said proof to a client device; (d) verifying by the client device that the proof is valid (see paragraph [0064] where the proof is verified).
As per claim 2, Hu et al. discloses the descriptive data of the transaction contained in the block comprise transaction identification data, wherein step (c) further comprises transmitting to the client device the transaction identification data, and wherein step (d) further comprises verifying the transmitted transaction identification data (see paragraph [0063] step 440).
As per claim 3, Hu et al. discloses said transaction is issued by the client device, and wherein verifying the transmitted transaction identification data comprised verifying that it matches a transaction identification data as issued by the client device (see paragraph [0064] where the transaction information is part of the proof and transmitted to be verified).
As per claim 6, Hu et al. discloses the transaction identification data is chosen from among a transaction identifier, a transaction signature by means of a private key of a user of the client device, a hash value of a public key of a beneficiary of the transaction, an identifier of a previous transaction to the transaction (see paragraphs [0063] and [0065]).
As per claim 7, Hu et al. discloses transmitting to the client device a candidate hash value, the proof also being a proof that an identifier of said block has said candidate hash value as its hash value (see paragraph [0063] and paragraphs [0089]-[0090] where each block in a blockchain has a hash value associated with it).
As per claims 8-10 and 15, Hu et al. discloses a step (a) of publishing said transaction in the blockchain database by a transaction validation device, wherein step (a) comprises generating the block containing descriptive data of the transaction and adding it to the blockchain database, wherein step (a) comprises the prior verification of the validity of said transaction by the transaction validation device, and step (b) comprises verifying by the proof device that the block containing the descriptive data of said transaction is valid (see paragraphs [0063]-[0066]).
As per claims 12 and 19, Hu et al. discloses said proof is a zero-knowledge proof and said proof is a zkSNARK cryptographic object (see paragraphs [0065]-[0066]).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 4, 5, 11 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Hu et al. as applied to claim 3 above, in view of Wright et al. (US 20220092593).
As per claims 4, 5, and 18, Hu et al. discloses the use of descriptive data, but fails to explicitly disclose the descriptive data of the transaction contained in said block also comprises random data, wherein step (c) further comprises transmitting to the client device the random data, and where step (d) further comprises verifying that the transmitted random data matches a random data defined by the client device, wherein said random data is inserted by the client device (2) into a transaction, in particular an OPRETURN field.
However, Wright et al. teaches the use of descriptive data of said transaction contained in said block also comprises a piece of random data, wherein step (c) further comprises transmitting to the client device the random data, and where step (d) further comprises verifying that the transmitted random data matches a random data defined by the client device, wherein said random data is inserted by the client device (2) into a transaction, in particular an OPRETURN field (see paragraphs [0056]-[0058]).
At a time before the effective filing date of the invention, it would have been obvious to one of ordinary skill in the art to include the data of Wright et al. in the system of Hu et al.
Motivation to do so would have been to allow for verification of the miner identity (see Wright et al. paragraphs [0056]-[0058]).
As per claim 11, the modified Hu et al. and Wright et al. system disclose verifying the validity of the block comprises verifying that a criterion specific to the blockchain database is verified by an n-tuple of at least one nonce associated with the block and a fragment of the block content, or by a signature of the block (see Hu et al. paragraphs [0063]-[0066] and [0089]-[0090]; and Wright et al. paragraphs [0056]-[0067]) and generally the use of a hash, but fails to explicitly disclose the use of a hash of the n-tuple.  However, Official Notice is taken that at a time before the effective filing date of the invention, it would have been obvious to one of ordinary skill in the art to hash the n-tuple of the modified Hu et al. and Wright et al. system as it is well known to hash values to prevent tampering.
Claim 13 is rejected under 35 U.S.C. 103 as being unpatentable over Hu et al. as applied to claim 1 above, in view of Gangal (US 20200328892.
As per claim 13, Hu et al. fails to explicitly disclose any of the devices are a chip card.
However, Gangal teaches a smart card, i.e. chip card, verifying blocks (see paragraph [0041]).
At a time before the effective filing date of the invention, it would have been obvious to one of ordinary skill in the art to use a chip card in the Hu et al. system.
Motivation, as recognized by one of ordinary skill in the art, to do so would have been to allow for flexibility in the system by allowing verification of blocks in a variety of different devices.

Response to Arguments
Applicant's arguments filed 09 November 2022 have been fully considered but they are not persuasive. Applicant argues that the claims require the claimed steps occur after the transaction has been written to the database and Hu et al. performs the similar steps prior to writing to the database; and that Hu et al. fails to teach the claimed client device.
With respect to Applicant’s arguments regarding the timing of the steps, it is noted that the claims do not explicitly state the timing of the steps as being prior to, during, or after the writing of the transaction to the database.  Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993).  The claims only require that the proof is generated to show there is a valid block published, not that the proof is for a specific block already published.  Hu et al. paragraph [0063] determines there is at least one valid block published by simulating the transaction against the current state of the blockchain.  The blockchain must have at least one valid block to be functional.  Therefore, Hu et al. anticipates this limitation. It is noted that the limitation “which contains…” is broad and could be applied to the proof (i.e. the proof contains descriptive data) or the block (i.e. the block contains descriptive material) and therefore does not restrict the timing of the claimed steps.   Similarly, the transmitting and verifying steps also provide no limitations of the timing of these steps in relation to the storing of transaction in the blockchain.  Therefore, Hu et al. anticipates, for example, claim 1
With respect to Applicant’s arguments regarding the claimed client device, the Examiner respectfully disagrees. The client node of Hu et al. performs the steps of the claimed proof device to generate the proof which is sent to the ordering node which acts as the claimed client device.  There is nothing in the claims further defining these devices and therefore, giving these terms their broadest reasonable interpretation, Hu et al. anticipates these claimed devices.  While there may be differences disclosed in the Specification, as above, limitations from the specification are not read into the claims.
Applicant is additionally directed to the additional references noted on the PTO-892 form and further discussed in the conclusion section below.
Any additional arguments not specifically addressed are moot in view of the above response.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure: the remaining references put forth on the PTO-892 form are directed to verifying blocks already published on a blockchain.  As an example, Gurkan et al. explicitly discloses a request for information about a transaction on the blockchain and in response the data is verified and a proof is generated and returned to the requestor (see paragraphs [0110]-[0114]).
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL J PYZOCHA whose telephone number is (571)272-3875. The examiner can normally be reached Monday-Thursday 7:30am-5:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Hadi Armouche can be reached on (571) 270-3618. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Michael Pyzocha/               Primary Examiner, Art Unit 2419